        Case 1:10-cv-06950-AT-RWL Document 774 Filed 07/09/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

H. CRISTINA CHEN-OSTER; SHANNA
ORLICH; ALLISON GAMBA; and MARY
DE LUIS,                                             No. 10 Civ. 6950 (AT) (RWL)

                       Plaintiffs,

v.                                                   [PROPOSED] ORDER GRANTING
                                                     PLAINTIFFS’ MOTION FOR
GOLDMAN, SACHS & CO. and THE                         RECONSIDERATION
GOLDMAN SACHS GROUP, INC.,

                       Defendants.



            Upon careful consideration of the Parties’ submissions, Plaintiffs’ Motion for

Reconsideration of this Court’s June 25, 2019 Order, entered at ECF No. 767, is GRANTED.

For good cause shown, the portion of the June 25, 2019 Order concerning “Compensation

Policies and Practices” is WITHDRAWN. The remainder of the Order, concerning “Pre-Trial

Schedule,” stands.



SO ORDERED.



Dated: _____________, 2019
                                              HON. ROBERT W. LEHRBURGER
                                              UNITED STATES MAGISTRATE JUDGE




1803142.1                                           -1-
